103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Louis STAVES, Plaintiff-Appellant,v.Charles T. PETERS, Jr., Director;  William R. Myers, Jr.,Senior Structural Engineer;  Claude G. Cooper;Dyett B. Ellis, Senior BuildingInspector, Defendants-Appellees.
No. 96-1570.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Ronald Louis Staves, Appellant Pro Se.  Beverly Agee Burton, Assistant City Attorney, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his employment discrimination action and denying reconsideration of the dismissal.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Staves v. Peters, No. CA-95-1038-R (E.D. Va.  Mar. 12 & 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED